Title: James Madison to Jean Guillaume Hyde de Neuville, 19 December 1828
From: Madison, James
To: De Neuville, Jean Guillaume Hyde


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Decr. 19 1828
                            
                        
                        I have recd. the copy of your Speech politely forwarded. I have read it with pleasure on acct. of its
                            intrinsic merits, & permit me to add with the greater, as it presents you in a position which
                            Opens an important field for the exercise of the talents & virtues, of which you left the lively remembrance among
                            us. The Baroness de Neuville has been so kind as to charge Mrs. Cutts with expressions towards Mrs. Madison &
                            myself, for which we join in offering our ackts., & a return of our cordial respects, with all our good wishes both
                            to her & yourself. With great esteem & considn.
                        
                            
                                J. M
                            
                        
                    